DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.  Applicant has amended claims 21, 29, and 36. Claims 21-40 are pending and presented for examination under the pre-AIA  first to invent provisions, of which claims 21, 29, and 36 are in independent form.

Allowable Subject Matter
Claims 21, 29, and 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The allowable subject matter is directed to the limitation “...receive an undo gesture by the user on a button at a location of the entry mechanism after the input is replaced by the prediction; in response to receiving the undo gesture by the user, replace the prediction in the typing pane with the input entered via the entry mechanism, wherein the undo gesture is a movement from a first position to a second position; and wherein the button is associated with multiple functions and when the user taps or presses on the button at the location of the entry mechanism delete an individual character without replacing the prediction”.  The closest prior art found that teach an undo action via a gesture on a button is Jobs et al. (US PGPub. No. 2008/0122796) (hereinafter Jobs), however, in Jobs, the Cancel icon is directed to canceling the sharing UI not canceling the prediction and the delete icon is for deleting the window, furthermore, the Cancel icon/delete icon is not a multifunction icon allowing different gestures being performed on the same button to perform different functions, and does not provide other functions such as deleting a character with a tap or press by the user. Jobs also does not disclose the gesture being perform on the Cancel icon/delete icon is a movement from left to right.

Claim Objections
Claims 21-40 are objected to because of the following informalities:  Regarding claims 23, 31 and 37 the limitation “...the location...” should be corrected to “...the button...”.  Regarding claims 21-40 all containing improper claim status identifiers. The claim status identifiers in the parenthetical expression should be one of the following: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  Appropriate corrections are required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 21, the limitation “...the undo gesture is a movement from a first position to a second position...” is unclear in terms of where is this second position?  The reason being is that the undo gesture could start from the first position that is on the button but the second position which is the ending position could be outside of the button which would not be supported by the specification, therefore, applicant should clearly define the second position is also on the button or ends somewhere on the button.  Claims 29 and 36 also recite similar limitation and are rejected along the same rationale.  Regarding claim 27, the limitation “...to display a user interface comprising a display area configured to display one or more predictions, and wherein, in response to user selection of a prediction from the display area...” is unclear because first, parent claim 21 is directed to automatically replace the input with the prediction (singular), however, claim 27 is claiming the prediction requires user to select from one or more predictions displayed  in a display area which contradicts the parent claim 21.  Second, the recitation of displaying a user interface that comprises a display area seem to be disconnected with the typing pane and the entry mechanism that were recited in the parent claim since according to the specification, they all are displayed on the same user interface but claim 27 recites to display a user interface after the parent claim as if only the display area is displayed in a user interface but not the typing pane and the entry mechanism that were recited in the parent claim. Other dependent claims 22-26, 28, 30-35, 37-40 are rejected by virtue of their dependence on their rejected parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174